DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21, in the reply filed on 11/7/2022 is acknowledged.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites chemical compositions that are not properly subscripted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “forming agglomerates including…a lithium-ion transport medium” in line 6-7.  This limitation renders the claim indefinite because it is unclear whether the lithium-ion transport medium in said limitation is the same or different from the granular form of a lithium-ion transport medium with a brittle granular texture imparted.
Claim 1 recites the limitation “the lithium-ion transport medium” in line 9.  This limitation renders the claim indefinite because it is unclear whether the lithium-ion transport medium in said limitation refers to the granular form of a lithium-ion transport medium with a brittle granular texture imparted or the lithium-ion transport medium in the agglomerate.
Claim 1 recites the limitation “the predetermined temperature based on…the predetermined pressure based on…”.  This limitation renders the claim indefinite because it is unclear what it means for a predetermined temperature or pressure to be “based on” another temperature or pressure.
Claim 1 recites the limitation "the sprayed agglomerates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the agglomerates” in line 15 and in lines 17-18.  This limitation renders the claim indefinite because it is unclear whether the limitation refers to the agglomerates that are formed, the agglomerates that are propelled or the sprayed agglomerates in claim 1.
Claim 2 recites the limitation “the lithium-ion transport medium”.  This limitation renders the claim indefinite because it is unclear whether the lithium-ion transport medium in said limitation refers to the granular form of a lithium-ion transport medium with a brittle granular texture imparted or the lithium-ion transport medium in the agglomerate.
Claims 3-4, 8 recite steps for forming agglomerates.  These limitations render their respective claims indefinite because it is unclear whether these formed agglomerates are the same or different from the agglomerates that are formed in claim 1 and, further, it is unclear when the agglomeration forming steps in claims 3-4, 8 occur relative to the steps recited in claim 1.
Claim 9 recites the limitation “the agglomerates”.  This limitation renders the claim indefinite because it is unclear whether the limitation refers to the agglomerates that are formed, the agglomerates that are propelled or the sprayed agglomerates in claim 1.
Claim 9 recites the limitation “the lithium-ion transport medium”.  This limitation renders the claim indefinite because it is unclear whether the lithium-ion transport medium in said limitation refers to the granular form of a lithium-ion transport medium with a brittle granular texture imparted or the lithium-ion transport medium in the agglomerate.
Claim 10 recites the limitation “the agglomerates”.  This limitation renders the claim indefinite because it is unclear whether the limitation refers to the agglomerates that are formed, the agglomerates that are propelled or the sprayed agglomerates in claim 1.
Claim 10 recites the limitation “the lithium-ion transport medium”.  This limitation renders the claim indefinite because it is unclear whether the lithium-ion transport medium in said limitation refers to the granular form of a lithium-ion transport medium with a brittle granular texture imparted or the lithium-ion transport medium in the agglomerate.
Claim 11 recite steps for forming a slurry including an agglomeration mixture.  This limitation renders the claim indefinite because it is unclear whether the agglomerate mixture is the same or different from the agglomerates that are formed in claim 1 and, further, it is unclear when the slurry forming step in claim 11 occurs relative to the steps recited in claim 1.
Claim 12 recites the limitation "the sprayed agglomerates".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the agglomerations".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the sprayed agglomerations".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the agglomerations".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the agglomerates”.  This limitation renders the claim indefinite because it is unclear whether the limitation refers to the agglomerates that are formed, the agglomerates that are propelled or the sprayed agglomerates in claim 1.
Claim 18 recites “the layered structure includes…a separator layer…a solid-electrolyte separator layer composed of one or more solid-polymer, oxide, or sulfide-based electrolytes that are capable of conducting ions and nonconductive to electrons”.  This limitation renders the claim indefinite because claim 1 recites the layered structure is for “an active charge material layer of a battery”.  It is unclear how the layered structure is an active charge material layer and also a separator layer.
Claim 18 recites the limitation “the layered structure includes one or more of a cathode layer, an anode layer and a separator layer, further comprising: forming a cathode layer from employing cathodic charge material as the active charge material; forming an anode layer from employing anode charge material as the active charge material…”.  This limitation renders the claim indefinite because it is unclear how the same agglomerates that are formed, propelled and accumulated on a collector surface in claim 1 includes both cathode charge material and anodic charge material and how the same agglomerates are sprayed to obtain two different electrode layers.
Claim 21 recites the limitation “spraying multiple unit cells”.  This limitation renders the claim indefinite because it is unclear whether this step is the same or different or in addition to the steps recited in claim 1.
Further, claims 2-21 are rendered indefinite due to their dependency on any of the indefinite claim(s) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birt et al. (US 2018/0138494 A1).
Regarding claim 1, Birt discloses a method of forming a solid-state battery (Title, Abstract), comprising: 
cooling a granular form of a lithium-ion transport medium below a glass transition temperature T_g of a conductive polymer included in the lithium-ion transport medium for imparting a brittle granular texture to the lithium-ion transport medium (agglomerations of aluminum, active material and solid electrolyte powder in a snowball texture of feedstock particle mixture by spray dry agglomeration or freeze drying [0048], Fig. 4A-C); 
forming agglomerates including a conductive medium, a lithium-ion transport medium and an active charge material, the agglomerates including particles of evenly dispersed powders of the conductive medium and the active charge material bonded by the lithium-ion transport medium ([0032], [0063], Fig. 5); 
propelling the agglomerates at a predetermined temperature and predetermined pressure, the predetermined temperature based on the glass transition temperature of the conductive polymer included in the lithium-ion transport medium, and the predetermined pressure based on deformation of the agglomerates upon impact at the predetermined temperature ([0024], [0026]); and 
accumulating the sprayed agglomerates for deforming the agglomerates responsive to an impact against a collection surface and forming a layered structure for an active charge material layer of a battery based on multiple spraying iterations of the agglomerates for propelled deformation (layered structure or arrangement [0024]-[0026]).
Regarding claim 2, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the conductive medium, lithium-ion transport medium and the active charge material define a granular texture and the layered structure of deformed agglomerates define a distributed network of distinct granular particles, the network having a regular distribution of a distance from a particle of one distinct granular particle to a proximal distinct granular particle of a same type ([0021]).
 Regarding claim 3, Birt discloses all of the claim limitations as set forth above.  Birt further discloses pulverizing a powder form of the active charge material, the conductive medium and an electrolyte material into an agglomeration mixture; cryogenically cooling the agglomeration mixture below a glass transition temperature of the electrolyte material while pulverizing, the temperature of the cooled agglomeration mixture based on a size of the formed agglomerations; and warming the agglomerations above the glass transition temperature of the agglomerations for bonding the active charge material, the conductive medium and the electrolyte material into the formed agglomerates (ball milled and then cold sprayed [0023]).
Regarding claim 4, Birt discloses all of the claim limitations as set forth above.  Birt further discloses adding liquid nitrogen to the agglomeration mixture for reducing the temperature during pulverizing (nitrogen [0025]).
Regarding claim 5, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the active charge material is a cathode material ([0024]) and the conductive medium is a carbon powder ([0067]). 
Regarding claim 6, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the active charge material is an anode material ([0024]) and the conductive medium include carbon powder and graphite ([0067]).
Regarding claim 7, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the layered structure exhibits an absence of distinct boundaries between the deformed agglomerates (particles are slightly deformed upon bombardment [0022]). 
Regarding claim 8, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the agglomerates are clusters of particulate forms of the conductive medium and the active charge material, bonded by a polymer defining the lithium-ion transport medium; and the agglomerates remain intact during propulsion by a carrier gas and deform upon impact on a current collector or other agglomerations (particles are slightly deformed upon bombardment [0022]; carrier gas, see Abstract), the deformation of a plurality of agglomerations resulting in an electrode layer of a battery (produce electrodes [0032]).
Regarding claim 9, Birt discloses all of the claim limitations as set forth above.  Birt further discloses forming the agglomerates by encapsulating an electrolyte core as the lithium-ion transport medium agglomerated with the active charge material and the conductive medium (aluminum core surrounded by particles of active material and conductive particles [0048]).
	Regarding claim 13, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the collection surface is a current collector receiving a first layer of the sprayed agglomerations, and successive layers of sprayed agglomerations accumulating and layering on previously sprayed agglomerations (rastered back and forth across a surface multiple times [0032]).
Regarding claim 15, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the conductive particles include materials or alloys selected from the group consisting of Al, Cu, Sn, Ta, Co, Ni, Si, V, Ga, Li and C ([0048]).
Regarding claim 16, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the active material includes cathode material selected from the group consisting of LINiCoAIO2 (NCA), LiNiMnCoO2 (NMC), LiNi5Co3Mn202 (Hi-NMC), LiFePO4 (LFP), LiCoO2 (LCO), LiMn204 (LMO) and Li4Ti5012 (LTO) (LFP [0067]).
Regarding claim 17, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the active material includes anode material selected from the group consisting of Graphite, Silicon, Li-Sulfur, Lithium metal and tin ([0067]).
Regarding claim 18, Birt discloses all of the claim limitations as set forth above.  Birt further discloses the layered structure includes one or more of a cathode layer, an anode layer and a separator layer, further comprising: forming a cathode layer from employing cathodic charge material as the active charge material; forming an anode layer from employing anode charge material as the active charge material, wherein the anode and cathode are electrically isolated by consolidating a solid- electrolyte separator layer composed of one or more solid-polymer, oxide, or sulfide-based electrolytes that are capable of conducting ions and nonconductive to electrons ([0063]-[0066], Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10, 14, 21 is/are rejected under 35 U.S.C. 103 as being obvious over Birt et al. (US 2018/0138494 A1), as applied to claims 1-9, 13, 15-18 above.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 10, Birt discloses all of the claim limitations as set forth above.  Birt further discloses forming the agglomerates further comprises: ball milling the conductive medium, the lithium-ion transport medium and the active charge material as powder particles in a ball mill, including between 30%-95% by weight of the active charge material using milling balls of a size between 5-15mm for 6-12 hours (ball mill [0049]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 14, Birt discloses all of the claim limitations as set forth above.  Birt further discloses propelling further includes injecting a pressurized, heated gas through a nozzle, the nozzle having an exit at a standoff between 0.15-0.75 in. distal from the collection surface, feeding the agglomerations through the nozzle at a feed rate based on a thickness of a layer formed by the agglomerates on the collection surface ([0032]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
	Regarding claim 21, Birt discloses all of the claim limitations as set forth above.  Further regarding claim 21, although Birt does not disclose spraying multiple unit cells in series to consolidate a multi-layer lithium ion battery that comprises the entirety of a Li- ion battery cell, repeating the layered structure formation steps would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Birt et al. (US 2018/0138494 A1), as applied to claims 1-9, 13, 15-18 above, in view of Galande et al. (US 2015/0104714 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 19, Birt discloses all of the claim limitations as set forth above.  However, Birt does not further disclose calendaring one or more of the cathode, anode, and separator layers for smoothing and densifying the layered structure.
Galande discloses methods of forming electrodes (Title, Abstract) using a cold spraying method ([0071]) including calendaring compacting steps ([0086]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being obvious over Birt et al. (US 2018/0138494 A1), as applied to claims 1-9, 13, 15-18 above, in view of Zhou (US 2014/0011069 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 20, Birt discloses all of the claim limitations as set forth above.  Birt further discloses iteratively consolidating the cathode layer, separator layer and anode layer, the cathode layer, separator layer and anode layer defining a solid-state lithium-ion battery unit cell (iteratively spraying [0020], [0064]; solid state battery [0007], [0009]).
However, Birt does not disclose encasing the solid-state lithium-ion battery unit cell by further spraying a protective layer for isolating the solid-state lithium-ion battery unit cell from ionic or conductive contact.
Zhou discloses a lithium-ion solid battery (Title, Abstract) wherein after the designed number of layers of battery units are synthesized, a protective plastic layer is sprayed onto the exterior of the battery to complete synthesis of the battery ([0085]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/2/2022